ORDER
This matter came before the Supreme Court on an order issued to the respondent to appear and show cause why the decision and recommendation of the Disciplinary Board should not be implemented. The Board, after hearings, had found the respondent guilty of violating certain provisions of the Code of Professional Responsibility specifically Disciplinary Rules 1-102(A)(4); 1-102(A)(6); 2-106(A) and 9-102(B)(4).
The respondent, after appointment as a permanent receiver by the Superior Court, had converted funds of that receivership to his own use. Full restitution was eventually made, with interest, but only following disciplinary proceedings.
This 'Court heard the respondent himself and his counsel as well as disciplinary counsel. It is the conclusion of the court that cause has not been shown.
In its report to the Court, the Disciplinary Board recommended that respondent be suspended from practice. After considering the facts of this case only and the findings of the Board, the Court is of the opinion that the sanction recommended by the Board should be imposed.
Therefore it is the order of this Court that the respondent be suspended from the practice of lajv for a period of no less than six months beginning with the 20th day of November 1989.
The respondent shall, on or before that date, file with the Clerk of the Supreme Court a complete list of his active clients so that appropriate steps may be taken to protect those clients’ interests. After serving the period of suspension imposed, the respondent may apply to the Court for readmission to practice but not before the 15th day of May, 1990.